Exhibit 10.04
AGREEMENT OF LEASE
BETWEEN
MELVYN J. POWERS AND MARY P. POWERS
D/B/A M&M REALTY
(“LESSOR”)
AND
ADVANCED TECHNOLOGY MATERIALS, INC.
(“LESSEE”)
For Premises Located At:
7 Commerce Drive
Danbury, Connecticut 06810
Dated: December 23, 1994

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. DEFINITIONS
    1  
 
       
2. PREMISES
    3  
 
       
3. USE AND COMPLIANCE
    4  
 
       
4. ENVIRONMENTAL PROVISIONS
    5  
 
       
5. FIXED RENT
    8  
 
       
6. REAL ESTATE TAXES
    9  
 
       
7. INSURANCE AND INDEMNITY
    10  
 
       
8. LESSOR’S RIGHT OF ENTRY
    11  
 
       
9. REPAIRS AND MAINTENANCE
    12  
 
       
10. ALTERATIONS
    13  
 
       
11. DAMAGE AND DESTRUCTION
    15  
 
       
12. SIGNS
    16  
 
       
13. UTILITIES
    16  
 
       
14. EMINENT DOMAIN
    16  
 
       
15. ASSIGNMENT AND SUBLETTING
    17  
 
       
16. LESSEE’S DEFAULT, REMEDIES
    18  
 
       
17. WAIVER OF SUMMARY PROCESS
    19  
 
       
18. HOLDING OVER
    19  
 
       
19. LESSEE’S PERSONALTY
    20  
 
       
20. NOTICE
    20  
 
       
21. SECURITY DEPOSIT
    21  
 
       
22. BROKERAGE
    21  
 
       

 

 



--------------------------------------------------------------------------------



 



         
23. RENEWAL TERM
    22  
 
       
24. END OF TERM
    22  
 
       
25. WAIVER
    22  
 
       
26. SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE
    23  
 
       
27. ESTOPPEL CERTIFICATE
    23  
 
       
28. NOTICE OF LEASE
    23  
 
       
29. DEFINITION OF LESSOR
    24  
 
       
30. LIMITATION ON LIABILITY
    24  
 
       
31. TERMS AND HEADINGS
    24  
 
       
32. INVALIDITY
    24  
 
       
33. LESSOR’S SIGNS
    24  
 
       
34. QUIET ENJOYMENT
    25  
 
       
35. LESSOR’S DEFAULT
    25  
 
       
36. ATTORNEY’S FEES
    25  
 
       
37. ACCORD AND SATISFACTION
    26  
 
       
38. BINDING EFFECT
    26  
 
       
39. ENTIRE AGREEMENT AND GOVERNING LAW
    26  

     
EXHIBIT A
  PREMISES  
EXHIBIT B
  LESSOR’S WORK  
EXHIBIT C
  LESSEE’S INITIAL WORK  
EXHIBIT D
  LESSEE’S ADDITIONAL WORK  
EXHIBIT E
  TRI-PARTITE AGREEMENT  
EXHIBIT F
  ESCROW AGREEMENT  
EXHIBIT G
  ENVIRONMENTAL SURVEY

 

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT OF LEASE (this “Lease”) made as of the 23rd day of December,
1994, by and between MELVYN J. POWERS and MARY P. POWERS, individuals d/b/a M&M
REALTY, with an office address at 7 Finance Drive, Danbury, Connecticut 06810
(together, the “Lessor”) and ADVANCED TECHNOLOGY MATERIALS, INC., a corporation
organized and existing under the laws of the State of Delaware with an office
address at 7 Commerce Drive, Danbury, Connecticut 06810 (the “Lessee”).
WITNESSETH AS FOLLOWS:
1. DEFINITIONS.
1.1. As used in this Lease, the following words and phrases shall have the
meaning indicated:
(a) “Additional Rent”: All amounts payable by Lessee to Lessor under this Lease
other than Fixed Rent, whether or not expressly stated to constitute Additional
Rent.
(b) “Affiliate(s)”: As to any Person, any other person which Controls or is
under common Control with, or is Controlled by such Person.
(c) “Building”: That building containing approximately 72,710 rentable square
feet and known as 7 Commerce Drive, Danbury, Connecticut 06810.
(d) “Business Day”: Any day other than:
(i) A Saturday or Sunday; or
(ii) A federal or state holiday.
(e) “Commencement Date”: The first (1st) day of September, 1995.
(f) “Control(s)(led)”: The direct or indirect ownership of more than fifty (50%)
percent of all the voting stock of a corporation or more than fifty (50%)
percent of the legal and equitable interests in any other type of business
entity.
(g) “Fee Mortgagee”: Any holder of a loan secured by a mortgage on, or deed of
trust with respect to, Lessor’s fee simple interest in the Building and/or the
Premises or any part thereof, now or hereafter existing.
(h) “Fixed Rent”: The annual rent described in Section 5 of this Lease.
(i) “Governmental Entity”: Any federal, state, county, village, township or
local government or quasi-government agency, department, office, board or bureau
having jurisdiction over the Premises or any portion thereof.
(j) “Initial Term”: A ten (10) year period commencing on the Commencement Date
and ending on the 31st day of August, 2005.

 

1



--------------------------------------------------------------------------------



 



(k) “Laws”: All laws, statutes, ordinances, rules, regulations, orders,
restrictions and other requirements of any Governmental Entities, present or
future, having jurisdiction over or affecting the Premises or the terms and
conditions of this Lease, including, (without limitation), the Americans with
Disabilities Act, as the same may be amended from time to time.
(l) “Lease Year”:
(i) The twelve (12) month period commencing on the Commencement Date; and
(ii) Each twelve (12) month period commencing on each anniversary of the
Commencement Date.
(m) “Lessee’s Additional Work”: The work more particularly described in
Exhibit D attached hereto and made a part hereof.
(n) “Lessee’s Initial Work”: The work more particularly described in Exhibit C
attached hereto and made a part hereof.
(o) “Lessee’s Initial Work Completion Date”: The first (1st) day of May, 1995.
(p) “Lessee’s Personalty”: Those items of Lessee’s personal property now or
hereafter situated at the Premises and more particularly described in Section 19
below.
(q) “Lessor’s Work”: The work more particularly described in Exhibit B attached
hereto and made a part hereof.
(r) “Permits”: All licenses, permits and other written authorizations necessary
to permit the construction, development, ownership, use and occupancy of the
Premises in full compliance with the Laws.
(s) “Person”: A natural person, a partnership, a corporation or any other form
of business or legal association or entity.
(t) “Premises”: The Building and the real property upon which the Building is
situated, together with any other improvements constructed thereon, which real
property is more particularly described in Exhibit A attached hereto and made a
part hereof.
(u) “Real Estate Taxes”: All taxes, assessments, water and sewer rents, and
other charges levied upon the ownership of the Premises by any public or
quasi-public authority having jurisdiction. Subject to Section 6.5 below, Real
Estate Taxes shall not include any inheritance, estate, succession, transfer,
gift, franchise, corporation, income or profit tax, or capital levy or taxes,
license fees or other charges on the Rent received by Lessor.

 

2



--------------------------------------------------------------------------------



 



(v) “Renewal Option”: Lessee’s option to lease the Premises for the Renewal
Term, as described in Section 23 below.
(w) “Renewal Term”: A further term of five (5) years following the Initial Term
in the event that Lessee shall exercise the Renewal Option.
(x) “Rent”: The Fixed Rent and the Additional Rent together.
Certain other words and phrases are defined elsewhere in this Lease, and are
indicated by the use of initial capital letters.
2. PREMISES.
2.1. In consideration of the Rent hereby reserved and the covenants herein
contained and on the part of Lessee to be paid, performed and observed, and
expressly subject to the provisions of Section 2.5 below, Lessor does hereby
demise and lease unto Lessee, and Lessee hereby hires from Lessor, the Premises,
for the Initial Term, unless sooner terminated pursuant to any provision of this
Lease or pursuant to law.
2.2. It is agreed, stipulated and understood that Lessee is currently in sole
occupation of the entire Premises, pursuant to an Agreement of Sublease (the
“Sublease”) dated as of August 1, 1990 and made by and between National
Semiconductor Corporation (“NSC”) and Lessee, which Sublease expires as of
August 30, 1995 and that accordingly Lessee hereby accepts the Premises
absolutely and irrevocably in an “as is” and “with all faults” condition, and
Lessee hereby expressly warrants and stipulates that except as may be
hereinafter set out, neither Lessor, nor any agent or employee of Lessor has
made any representation or warranty of any description whatsoever with respect
to the Premises or any matters or circumstances related to or affecting the
same, and Lessee’s execution and delivery of this Lease is and shall at all
times be construed as resulting solely from Lessee’s independent knowledge of
the Premises, provided that nothing in this Section 2.2 shall be construed as
limiting Lessor’s obligations pursuant to Section 2.4 and Section 9 below.
2.3. Prior to the Lessee’s Initial Work Completion Date, Lessee shall, at
Lessee’s sole cost and expense, perform and complete in a good and workmanlike
manner, Lessee’s Initial Work.
2.4. Prior to the Commencement Date (but subject to Lessee’s compliance with the
provisions of Section 2.3 above), Lessor shall, at Lessor’s sole cost and
expense, perform and complete in a good and workmanlike manner, Lessor’s Work.
In the event that Lessee shall fail to complete Lessee’s Initial Work prior to
the Lessee’s Initial Work Completion Date, then without in any way reducing or
otherwise modifying Lessee’s obligations hereunder, Lessor shall be entitled to
a period of time following the Commencement Date for the completion of Lessor’s
Work which is equal to the number of days between the Lessee’s Initial Work
Completion Date and the date upon which the completion of Lessee’s Initial Work
actually occurs.

 

3



--------------------------------------------------------------------------------



 



2.5. Notwithstanding any other provision herein contained, it is hereby
expressly agreed, stipulated and understood that this Lease and all rights,
duties and liabilities hereunder are entirely subject to the receipt by Pullman
& Comley (“Escrowee”) of the sum of One Million Dollars ($1,000,000.00) in
immediately available funds from NSC (the “Restoration Sum”), which Restoration
Sum represents the monies referred to in a certain Tri-Partite Agreement to be
executed by NSC, Lessor and Lessee and delivered together with the Restoration
Sum (the “Agreement”), the form of which Agreement is attached hereto as
Exhibit E and made a part hereof. Upon Escrowee’s receipt of the Restoration Sum
and execution and delivery of the Agreement by all parties thereto, Escrowee
shall deliver $250,000.00 to Lessor, which amount shall be deemed earned by
Lessor uopn receipt, and shall retain the remaining $750,000.00 representing the
“Escrow Sum” pursuant to the provisions of the Escrow Agreement made of even
date herewith by and among Lessor, Lessee and Escrowee, a copy of which is
attached hereto as Exhibit F and made a part hereof. The Escrow Sum shall be
disbursed as provided in the Escrow Agreement. In the event that the provisions
of this Section 2.5 are not satisfied by January 17, 1995, then either Lessor or
Lessee may, at their option, deliver written notice to the other canceling this
Lease, and upon receipt of such notice, this Lease shall automatically terminate
so that this Lease shall thereafter be null and void and of no further effect,
and neither Lessor nor Lessee shall have any further rights, duties and
liabilities hereunder.
3. USE AND COMPLIANCE.
3.1. Lessee may use the Premises for any legally permitted use provided that
Lessee shall not permit, allow or cause any obnoxious, disturbing or offensive
odors, fumes, gas, noise, or any smoke, dust, steam or vapors, or allow sound or
vibration, to originate in or to be emitted from the Building and Lessee shall
not use the Premises in any other manner which has the effect of causing a
nuisance to other occupants of the business park in which the Premises are
situated (the “Park”) or which would materially detract from the value or
character of the Premises or the Park. Lessor acknowledges that, to the best of
Lessor’s knowledge, Lessee’s use of the Premises during the term of the Sublease
has been in compliance with the provisions of this Section 3.1.
3.2. Lessor shall, at Lessor’s sole cost and expense, be responsible for
ensuring that the Building and the Premises are as of the Commencement Date and
at all times thereafter during the Initial Term and the Renewal Term (if
appropriate) in full compliance with all Laws, provided that Lessor shall not be
responsible for the following, which shall be the responsibility of Lessee, at
Lessee’s sole cost and expense:
(a) ensuring that the Premises and the Building remain in compliance with all
Laws where the need for such compliance arises as a result of Lessee’s
particular use of the Premises, whether or not such use shall be herein
permitted;

 

4



--------------------------------------------------------------------------------



 



(b) ensuring that all Alterations (as hereinafter defined) and all Lessee’s
Initial Work and all Lessee’s Additional Work (insofar as may be appropriate)
are in compliance with all applicable Laws;
(c) ensuring that the roof of the Building remains in compliance with all
applicable Laws, provided that Lessor hereby represents and warrants that as of
the Commencement Date (or upon the completion of the roof, if later) the roof
shall be in compliance with all applicable Laws; and
(d) ensuring that all interior structural walls or any other such item for which
Lessee is responsible pursuant to the provision of Section 9.2 below remain in
compliance with all applicable Laws.
Notwithstanding any of the foregoing, it is agreed and understood that nothing
contained in this Section 3.2 shall modify in any way whatever the respective
obligations of Lessor and Lessee with respect to repair and maintenance of the
Premises pursuant to the provisions of Section 9 below.
4. ENVIRONMENTAL PROVISIONS.
4.1. Without prejudice to the generality of Section 3 above, it is agreed and
understood that Lessee shall comply with any and all present and future
environmental laws, ordinances, rules, codes, regulations and standards
applicable to the Premises and the business conducted therein by Lessee. In
particular (but without limitation) Lessee shall obtain and maintain any and all
permits, licenses, certificates or other authorizations now or hereafter
necessary, lawful and/or proper in order to conduct such business. Copies of all
such permits, licenses, certificates and authorizations shall be delivered to
Lessor at or prior to the execution of this Lease, and Lessor shall be supplied
with copies of all renewals thereof.
4.2.
(a) The term “Hazardous Substances” as used in this Lease, shall include,
without limitation, flammables, explosives, radioactive materials, asbestos,
polychlorinated biphenyls (PCB’s), chemicals known to cause cancer or
reproductive toxicity, pollutants, contaminants, hazardous waste, toxic
substances or related materials, petroleum and petroleum products, and
substances declared to be hazardous or toxic under any law or regulation now or
hereafter enacted or promulgated by any Governmental Entity.
(b) Lessee shall not cause or permit to occur:
(i) Any violation of any Laws, related to environmental conditions on, under, or
about the Premises arising from Lessee’s use or occupancy of the Premises,
including, but not limited to, soil and ground water conditions; or
(ii) Any violation of any Laws, related to the use, generation, release,
manufacture, refining, production, processing, storage or disposal of any
Hazardous Substance on, under, or about the Premises, or the transportation to
or from the Premises of any Hazardous Substance, arising from Lessee’s use or
occupancy of the Premises.

 

5



--------------------------------------------------------------------------------



 



(c) Lessee, at Lessee’s sole cost and expense, shall comply with all Laws
regulating the use, generation, storage, transportation or disposal of Hazardous
Substances and Lessee shall, at Lessee’s own expense, make all submissions to,
provide all information required by, and comply with all requirements of all
Governmental Entities under any and all such environmental Laws.
(d) Should any Governmental Entity or other competent body demand that a cleanup
plan be prepared and that a cleanup be undertaken because of any deposit, spill,
discharge or other release of Hazardous Substances occurring during the term of
this Lease, at or from the Premises which arises at any time from Lessee’s use
of occupancy of the Premises, then Lessee shall, at Lessee’s own expense,
prepare and submit the required plans and all related bonds and other financial
assurances, and Lessee shall carry out all such cleanup plans.
(e) At any time during the Initial Term or the Renewal Term (as appropriate)
Lessee shall, if so requested by Lessor, within thirty (30) days of such written
request or immediately after such request if in Lessor’s opinion an emergency
exists, provide all requested information, in writing, regarding the generation,
use, storage, release, discharge, spillage, loss, seepage or emanation of any
Hazardous Substances from or on the Premises. Further, upon five (5) days
written notice to Lessee (except in case of emergency where no notice shall be
required) Lessor may enter onto the Premises and cause to be conducted and
completed, by engineers, consultants, and others selected by Lessor, such
investigations, studies, sampling and testing of the condition of the Premises
as Lessor in its sole discretion shall deem appropriate. Lessee agrees to
cooperate with Lessor and all persons retained by Lessor to conduct such
investigations and to provide them with all requested access to the Premises. In
the event that such investigation reveals the presence of any Hazardous
Substances in contravention of any environmental Laws, arising out of Lessee’s
use or occupancy of the Premises, Lessor shall have the option of terminating
this Lease, unless the same are removed and disposed of in compliance with all
applicable environmental Laws within ninety (90) days of Lessee receiving notice
thereof. If Lessor elects not to terminate this Lease, Lessee at Lessee’s sole
cost and expense, shall immediately take all actions necessary to comply with
any such environmental Laws. No such investigation, termination or other action
by Lessor and no attempts by Lessor to mitigate damages shall constitute a
waiver of any of Lessee’s obligations hereunder. Notwithstanding the foregoing,
Lessor may request such information and enter upon the Premises no more often
than twice in any Lease Year, unless Lessor has reasonable grounds to believe
that Hazardous Substances are present thereat, in contravention of such
environmental Laws.

 

6



--------------------------------------------------------------------------------



 



(f) Lessee agrees to indemnify, hold harmless and reimburse Lessor and Lessor’s
officers, directors, beneficiaries, shareholders, partners, agents and
employees, if any, against, from and for any losses, claims, demands, damages,
suits, actions, judgments, fines, penalties, liabilities (joint or several),
costs and expenses (including, without limitation, fees and expenses of legal
counsel for Lessor, consultant fees and expenses of investigation and laboratory
costs) to which Lessor may be subjected, or which Lessor may pay, incur or
sustain, in consequence of (i) any presence, discharge, spillage, uncontrolled
loss, seepage, emanation or filtration of any Hazardous Substances upon or from
the Premises occurring hereafter or directly or indirectly caused by events or
actions occurring during the Initial Term and (if appropriate) the Renewal Term
arising from Lessee’s use or occupancy of the Premises; (ii) the violation by
Lessee of any environmental Laws; (iii) any personal injury (including wrongful
death) or damage to property (whether real or personal) caused, directly or
indirectly, by an occurrence described in (i) or (ii) above; and (iv) any breach
of any representation or warranty contained in this Section 4.2.
(g) Lessor agrees to indemnify, hold harmless and reimburse Lessee and Lessee’s
officers, directors, beneficiaries, shareholders, partners, agents and
employees, if any, against, from and for any losses, claims, demands, damages,
suits, actions, judgments, fines, penalties, liabilities (joint or several)
costs and expenses (including, without limitation, fees and expenses of legal
counsel for Lessee, consultant fees and expenses of investigation and laboratory
costs) to which Lessee may be subjected, or which Lessee may pay, incur or
sustain, in consequence of any presence, discharge, spillage, uncontrolled loss,
seepage, emanation or filtration of any Hazardous Substances at the Premises
which occurs as a result of the willfulness or negligence of Lessor or of
Lessor’s agents or employees.
4.3.
(a) Attached hereto as Exhibit G and made a part hereof is a copy of an
Environmental Shutdown Management Overview (the “Environmental Survey”) carried
out by Maguire Group, Inc. with respect to the Premises and addressed to NSC and
dated the third (3rd) day of August, 1990. Without prejudice to the generality
of Lessee’s obligations pursuant to Section 4.2 above, it is agreed and
understood that not later than six (6) months prior to the termination of the
Initial Term or the Renewal Term (as appropriate) Lessee shall conduct
environmental groundwater and soil testing to the extent contained in the
Environmental Survey, using the same testing methods, limits and locations as
contained in the Environmental Survey and shall provide Lessor with a copy of
the results thereof. In the event that the same shall indicate an increase in
the levels of any contaminants in the groundwater and/or the soil over the
levels shown in the Environmental Survey, Lessee shall, promptly at Lessee’s
sole cost and expense, carry out all remediation necessary to restore the
groundwater and/or soil in question to a condition at least equivalent to the
levels indicated in the Environmental Survey, or the more stringent of any
applicable local, state or federal clean-up levels, whichever is greater. In the
event that Lessee shall fail to fulfill Lessee’s obligations hereunder, then
Lessor shall be permitted (without hereby creating any obligation) to carry out
the same and Lessee shall promptly reimburse Lessor for all costs incurred by
Lessor in so doing, which sum shall be payable as Additional Rent hereunder
within ten (10) days of receiving an invoice for the same. It is agreed and
understood that Lessee shall not be responsible for any such remediation if it
can prove that any such increase in the levels of any contaminants did not
result from Lessee’s use or occupancy of the Premises.

 

7



--------------------------------------------------------------------------------



 



(b) Notwithstanding the foregoing, it is agreed and understood that Lessee shall
carry out the Phase II Environmental Survey (the “New Survey”) required pursuant
to the provisions of the Sublease, and Lessee shall provide Lessor with a copy
of the New Survey within ten (10) days of the same being delivered to Lessee. In
the event that the same shall indicate an increase in the levels of any
contaminants in the groundwater and/or the soil over the levels shown in the
Environmental Survey, Lessee shall, promptly at Lessee’s sole cost and expense,
carry out all remediation necessary to restore the groundwater and/or soil in
question to a condition at least equivalent to the levels indicated in the
Environmental Survey, or the more stringent of any applicable local, state or
federal clean-up levels, whichever is greater. In the event that Lessee shall
fail to fulfill Lessee’s obligations hereunder, then Lessor shall be permitted
(without hereby creating any obligation) to carry out the same and Lessee shall
promptly reimburse Lessor for all costs incurred by Lessor in so doing, which
sum shall be payable as Additional Rent hereunder within ten (10) days of
receiving an invoice for the same. It is agreed and understood that Lessee shall
not be responsible for any such remediation if it can prove that any such
increase in the levels of any contaminants did not result from Lessee’s use or
occupancy of the Premises.
5. FIXED RENT.
5.1. During the first three (3) Lease Years of the Initial Term, commencing
September 1, 1995, Lessee shall pay as Fixed Rent, by way of checks made out to
the order of Lessor (or as Lessor shall direct) and mailed to Lessor at Lessor’s
above-referenced office address (or to such person or address as may otherwise
from time to time be directed by Lessor in writing) the annual sum of FOUR
HUNDRED FIFTY-EIGHT THOUSAND SEVENTY-THREE AND 00/100 ($458,073.00) DOLLARS,
payable in advance on the first Business Day of each month, in equal monthly
installments of THIRTY-EIGHT THOUSAND ONE HUNDRED SEVENTY- TWO AND 75/100
($38,172.75) DOLLARS.
5.2. During the second three (3) Lease Years of the Initial Term, commencing
September 1, 1998, Lessee shall pay as Fixed Rent, by way of checks made out to
the order of Lessor (or as Lessor shall direct) and mailed to Lessor at Lessor’s
above-referenced office address (or to such person or address as may otherwise
from time to time be directed by Lessor in writing) the annual sum of FOUR
HUNDRED SEVENTY-ONE THOUSAND EIGHT HUNDRED EIGHTY-SEVEN AND 88/100 ($471,887.88)
DOLLARS, payable in advance on the first Business Day of each month, in equal
monthly installments of THIRTY-NINE THOUSAND THREE HUNDRED TWENTY-THREE AND
99/100 ($39,323.99) DOLLARS.
5.3. During the final four (4) Lease Years of the Initial Term, commencing on
September 1, 2001, Lessee shall pay as Fixed Rent, by way of checks made out to
the order of Lessor (or as Lessor shall direct) and mailed to Lessor at Lessor’s
above-referenced office address (or to such person or address as may otherwise
from time to time be directed by Lessor in writing) the annual sum of FOUR
HUNDRED EIGHTY-FIVE THOUSAND SEVEN HUNDRED TWO AND 76/100 ($485,702.76) DOLLARS,
payable in advance on the first Business Day of each month, in equal monthly
installments of FORTY THOUSAND FOUR HUNDRED SEVENTY-FIVE AND 23/100 ($40,475.23)
DOLLARS.

 

8



--------------------------------------------------------------------------------



 



5.4. In the event that Lessee shall exercise the Renewal Option pursuant to
Section 23 below, then during the Renewal Term, Lessee shall pay as Fixed Rent,
by way of checks made out to the order of Lessor (or as Lessor shall direct) and
mailed to Lessor at Lessor’s above-referenced office address (or to such person
or address as may otherwise from time to time be directed by Lessor in writing)
the annual sum of FIVE HUNDRED THOUSAND TWO HUNDRED FORTY-FOUR AND 72/100 ($500,
244.72) DOLLARS, payable in advance on the first Business Day of each month, in
equal monthly installments of FORTY-ONE THOUSAND SIX HUNDRED EIGHTY-SEVEN AND
06/100 ($41,687.06) DOLLARS.
6. REAL ESTATE TAXES.
6.1. Lessee shall be responsible for the payment of all Real Estate Taxes and
from and after the Commencement Date, Lessee, following receipt from Lessor of
Real Estate Tax bill(s) with respect to the Premises, shall promptly pay the
same directly to the appropriate Governmental Entity, as Additional Rent
hereunder. Appropriate apportionments shall be made as of the Commencement Date,
and on the termination of the Initial Term (or upon the termination of the
Renewal Term, if appropriate) between Real Estate Taxes payable by Lessee
hereunder, and Real Estate Taxes payable by Lessor.
6.2. Notwithstanding anything contained in Section 6.1 above, it is agreed and
understood that in lieu of paying Real Estate Taxes directly, Lessee will make a
monthly escrow payment to Lessor with respect to Real Estate Taxes, in the event
that such an escrow is required of Lessor by any Fee Mortgagee, such monthly
escrow payment to be in the amount required by any such Fee Mortgagee (but not
to exceed one-twelfth (1/12th) of the estimated Real Estate Taxes, plus any
initial payment required in order to fund such escrow), provided however, that
in such event, Lessor shall maintain such tax escrow payments in an interest
bearing account, and all interest earned shall be accounted for and paid to
Lessee on a quarterly basis. It is agreed and understood that Lessor shall use
all reasonable efforts to resist the imposition of any such tax escrow by any
existing or future Fee Mortgagee.
6.3. Lessee shall also pay:
(a) All taxes which may be levied, imposed or assessed against Lessee’s
Personalty and/or any leasehold improvements made by or on behalf of Lessee
following the Commencement Date, Lessee’s leasehold interest, Lessee’s right to
occupy the Building and/or the Premises and any other taxes incident to the
operation of Lessee’s business therein; and
(b) Any business license fees required for the operation of Lessee’s business.

 

9



--------------------------------------------------------------------------------



 



6.4. Provided that Lessee shall pay seventy-five (75%) percent of the amount of
any Real Estate Taxes which Lessee proposes to dispute, or such other percentage
as may from time to time be required pursuant to the provisions of C.G.S.
Section 12-53(d) or any successor thereto, Lessee may contest the validity or
amount (including the assessed valuation of the Premises) of any Real Estate
Taxes payable by Lessee hereunder. In the event of any such contest, the payment
of the remaining part of the Real Estate Taxes may be deferred during the
pendency of the same, provided the same is diligently prosecuted, and Lessor
agrees, without cost or expense to Lessor, to join such contest and provide
reasonable assistance to Lessee upon Lessee’s request, provided that Lessee
shall be entitled to receive the full amount of any refund applicable to any
period of occupancy by Lessee. Nothing herein contained, however, shall be
construed so as to allow such items to remain unpaid for such length of time as
would permit the Premises, or any part thereof, to be sold by any Governmental
Entity for non-payment of Real Estate Taxes. Within thirty (30) days after the
due and payable amount of the contested Real Estate Taxes is determined by a
final, unappealable judgment, Lessee shall pay the amount so determined,
together with any penalties, interest and expenses payable therewith.
6.5. In the event that at any time during the Initial Term, or the Renewal Term
(if appropriate) the present method of taxation or assessment shall be so
changed that the whole or any part of the taxes, assessments, levies,
impositions or charges now levied, assessed or imposed on real estate and the
improvements thereon shall be discontinued and as a substitute therefor, or in
lieu thereof, or as an addition thereto, taxes, assessments, levies, impositions
or charges shall be levied, assessed and/or imposed wholly or partially as a
capital levy or otherwise upon the rents received from such real estate and the
improvements thereon, then such substitute or additional taxes, assessments,
levies, impositions or charges, to the extent so levied, assessed or imposed,
shall be payable by Lessee, as if the same were expressly defined as the Real
Estate Taxes hereunder.
7. INSURANCE AND INDEMNITY.
7.1. Throughout the Initial Term and the Renewal Term (if appropriate) Lessee
shall, at Lessee’s sole cost and expense, maintain or cause to be maintained
such insurance coverages as Lessor from time to time shall reasonably request
and which are generally consistent with insurance coverages required of other
tenants in similar buildings and businesses in the Danbury area, and initially
Lessee shall maintain the following coverages in the following amounts (the
“Required Insurance”):
(a) “All Risk” insurance coverage, on a full replacement cost basis, covering
the Building and all other buildings, improvements (including any plate glass)
and fixtures now or hereafter constituting part of the Premises (but not
including any improvements made by Lessee) written in favor of Lessor and all
Fee Mortgagees of which Lessee has notice, as their interests may appear, with
Lessor named as loss payee;
(b) Commercial general liability insurance (broad form) with respect to the
Premises and the conduct and operation of business thereat, on an “occurrence
coverage” basis with Lessor and all Fee Mortgagees of which Lessee has notice,
named as additional insureds, with limits of not less than FOUR MILLION AND
00/100 ($4,000,000.00) DOLLARS combined single limit for any one occurrence of
bodily injury, personal injury or death to any number of persons and for
property damage, which coverage may be placed in any combination of primary and
umbrella and/or excess policies;

 

10



--------------------------------------------------------------------------------



 



(c) Fire and extended coverage insurance with respect to any Alterations made by
Lessee, Lessee’s Personalty and any such other items belonging to and situated
in the Building, in amounts equal to the full replacement value thereof, naming
Lessee as the sole loss payee;
(d) Any other insurance required for compliance with any applicable Laws.
7.2. Lessee shall deliver to Lessor binders or certificates evidencing the
required insurance at lease ten (10) Business Days prior to the Commencement
Date. Lessee shall procure and pay for renewals of the required insurance before
the expiration thereof, and Lessee shall deliver to Lessor binders or
certificates evidencing such renewal within thirty (30) days of the expiration
of any existing policy. All such policies shall be issued by companies approved
by Lessor (which approval shall not be unreasonably withheld or delayed) and
licensed to do business in the State of Connecticut, and shall contain a
provision whereby the same cannot be changed, cancelled or not renewed
(including, without limitation, for nonpayment of premium) unless Lessor and all
Fee Mortgagees of which Lessee has notice, are given at least thirty (30) days’
prior written notice of such change, cancellation or non-renewal. All such
policies shall be written on an “occurrence coverage” basis.
7.3. Lessee hereby covenants and agrees, to indemnify and hold harmless Lessor
and all Fee Mortgagees from and against any and all loss, cost, liability and/or
expense (including attorneys fees) that may arise from the date hereof up to the
termination of this Lease, howsoever and whensoever determined, on account of or
arising out of negligent or intentional act or omission of Lessee or of Lessee’s
agents, contractors, servants, employees or invitees on or about the Premises.
8. LESSOR’S RIGHT OF ENTRY.
8.1. Lessor, all Fee Mortgagees, and their respective agents and
representatives, at all reasonable times and upon written notice in advance
(except in cases of emergency) may enter the Premises for the purpose of
(i) inspection thereof; (ii) making such repairs, replacements, alterations or
additions to the Premises as Lessor may be required or permitted to carry out
under this Lease; (iii) exhibiting the Premises to prospective lenders and
purchasers; or (iv) exhibiting the Premises to prospective tenants, purchasers
or other persons within the last ninety (90) days of the Initial Term or the
Renewal Term (if appropriate) in each case without imposing any extra obligation
or obligations upon Lessor, provided that Lessor shall be accompanied by an
agent of Lessee at all times (except in cases of emergency), and shall not
damage the Premises or unreasonably interfere with the Lessee’s use and
enjoyment of the Premises.

 

11



--------------------------------------------------------------------------------



 



9. REPAIRS AND MAINTENANCE.
9.1. From and after the Commencement Date, Lessor, at Lessor’s sole cost and
expense, shall repair, maintain and keep in good condition the footing,
foundations and structural walls of the Building, but not including the roof of
the Building (except that Lessor shall be responsible for any defect in
workmanship or materials in Lessor’s Work) and further excepting any structural
repairs or maintenance required as a result of the negligence of Lessee, or of
Lessee’s agents, contractors, servants, employees or invitees on or about the
Premises, or which otherwise arises as a result of Lessee’s use of the Premises
for activities different from those currently conducted therein.
9.2. From and after the Commencement Date, Lessee, at Lessee’s sole cost and
expense, shall repair, maintain and keep in good condition the roof of the
Building and the roof structure following completion of the same by Lessor
(subject to Lessor’s responsibilities contained in Section 9.1 above) and the
interior of the Building which shall include all systems and equipment within
the Building including (but not limited to) repair and maintenance of all
elevators, HVAC systems, boilers, mechanical systems, electrical systems,
sprinklers, security systems, plumbing systems and associated equipment within
the Building, and Lessee shall also be responsible for any repairs or
maintenance which would otherwise be the responsibility of Lessor pursuant to
Section 9.1 above, but the need for which arises as a result of Lessee’s
activities as therein more particularly described. Notwithstanding the
foregoing, Lessee shall not be responsible for any such repairs and maintenance,
the need for which arises as a result of the negligence of Lessor or of Lessor’s
agents, contractors, servants, employees or invitees.
9.3. Lessee shall at all times keep the hallways and entrances to the Building
free and clear of debris, and shall also provide for interior janitorial service
(including carpet maintenance), interior painting (and re-painting, where
necessary), replacement of lighting ballasts and bulbs, and interior and
exterior window cleaning.
9.4. Lessee shall, at Lessee’s sole cost and expense, repair and maintain, in a
manner consistent with comparable first-class office space in Fairfield County,
Connecticut, the parking area, access roads, sidewalks, lawns and planting areas
at the Premises, which maintenance shall include (as necessary, desirable and/or
appropriate) the mowing, landscaping, plowing, sanding and sweeping thereof.
With respect to the access roads that do not form a part of the Premises but are
within the Park, Lessor shall maintain the same in a manner consistent with that
of comparable business parks, including paving, sanding and plowing the same,
and Lessee shall pay Lessee’s pro rata share of the cost thereof to Lessor, as
reasonably determined by Lessor.
9.5. Lessee shall not permit, allow or cause any act or deed to be performed or
any practice to be adopted or followed on the Premises and/or within the
Building which shall cause or be likely to cause injury or damage to any person
or to the Premises or to any part thereof. Lessee at all times shall keep the
Premises and the Building in a neat and orderly condition and clean and free
from rubbish, dirt and other miscellaneous items. Lessee shall make provision
for adequate refuse containers to be placed upon the Premises in areas to be
designated by Lessor and shall cause the same to be emptied periodically. Lessee
shall deposit all refuse in such containers and shall keep the area around the
same reasonably neat and attractive.

 

12



--------------------------------------------------------------------------------



 



9.6. Without prejudice to the generality of the obligations of Lessee pursuant
to this Section 9, it is agreed and understood that any time during the Initial
Term and/or the Renewal Term (as appropriate) Lessee shall, at Lessee’s sole
cost and expense, and in a good and workmanlike manner, perform and complete
Lessee’s Additional Work. With respect to the carrying out of Lessee’s
Additional Work, Lessor shall be provided with a reasonable opportunity to bid
for the carrying out of the same, and insofar as the same are applicable, Lessee
shall otherwise comply with all of the provisions of Section 10 below. In the
event that Lessee shall have failed to commence Lessee’s Additional Work within
six (6) months prior to the expiration of the Initial Term (if Lessee shall have
failed to exercise Lessee’s option for the Renewal Term pursuant to Section 23
below) or in the event that Lessee shall have failed to commence Lessee’s
Additional Work within six (6) months of the end of the Renewal Term, then
Lessor shall have the right (but not the obligation) to enter the Premises and
carry out Lessee’s Additional Work for the account of Lessee, and all reasonable
costs and expenses incurred by Lessor in so doing shall be paid by Lessee within
ten (10) Business Days after demand thereafter by Lessor (which demand may be by
way of installment as the work progresses) as Additional Rent hereunder.
10. ALTERATIONS.
10.1. Lessee shall not, without first obtaining Lessor’s written consent, make
or perform, or permit the making or performance of, any alterations,
installations, improvements, additions and/or other physical changes in, to or
upon the Building, interior or exterior, or the Premises or any portion thereof
(“Alterations”), provided, however, that minor items of repair, adjustment and
decoration not exceeding a cost of $50,000.00 for any one project (soft costs
and hard costs together) shall not be deemed “Alterations” for the purposes of
this Lease, but only if such minor items of repair are strictly non-structural
in nature.
10.2. Notwithstanding the obtaining of Lessor’s consent to any Alterations, all
Alterations shall be made and performed at Lessee’s sole cost and expense.
Further, it is agreed, stipulated and understood (i) that together with Lessee’s
request for Lessor’s consent to any Alterations, Lessee shall submit to Lessor
detailed plans and specifications and such other information with respect to the
proposed Alterations as Lessor shall reasonably request, (ii) that Lessor shall
be provided with reasonable opportunity to bid with respect to carrying out of
any Alterations, and (iii) that if the Alterations are not to be carried out by
Lessor, then Lessee shall deliver notice to Lessor of the name and address of
the proposed contractor, and if Lessor objects to such contractor carrying out
Alterations to the Premises and can show reasonable grounds for such objection
(which shall not be simply based upon professional competition) then Lessee
shall not employ such contractor to carry out the Alterations in question.

 

13



--------------------------------------------------------------------------------



 



10.3. Prior to the commencement of any proposed Alterations, Lessee shall
furnish to Lessor duplicate original policies of (or Certificates of Insurance
evidencing) worker’s compensation insurance covering all persons employed by
Lessee in connection with such Alterations, including those to be employed by
all contractors and subcontractors and such policies shall be issued by
companies, and shall be in form and amounts, reasonably satisfactory to Lessor
and shall be maintained by Lessee or by the applicable contractors or
subcontractors, as the case may be, until the completion of such Alterations.
Lessee shall also furnish partial waivers of mechanics liens for all work
performed and paid for in connection with such Alterations, and copies of all
necessary Permits.
10.4. In the event that any mechanics or other lien or any notice of intention
to file a lien is filed against the Premises in connection with any Alterations,
Lessee shall promptly cause the same to be discharged of record by payment,
bond, order of a court of competent jurisdiction or any other method permitted
by law, and in any event, within sixty (60) days after receiving notice of the
same. Lessee shall indemnify and save Lessor harmless from and against all
costs, liabilities, suits, penalties, claims, and demands (including reasonable
counsel fee and disbursements) in connection with the commencement and
prosecution of the foreclosure of any such mechanics or other lien. If Lessee
shall fail to comply with the foregoing provisions, Lessor shall have the option
(but not the obligation) of paying and discharging or bonding any such lien, the
cost thereof to be payable by Lessee to Lessor within ten (10) days of receiving
a bill therefor, as Additional Rent hereunder.
10.5. Notwithstanding Lessor’s approval of plans and specifications for any
Alterations, all Alterations shall be made and performed in full compliance with
all applicable Laws then in effect and all necessary Permits, and all materials
and equipment to be incorporated in the Building as a result of any Alterations
shall be of a quality consistent with that existing at the date thereof. Lessor
shall jointly sign any application made by Lessee for any building permit
whether or not the work in question requires Lessor’s consent hereunder.
10.6. Approval by Lessor of any plans, specifications or selection of materials
by Lessee in connection with any Alterations shall not constitute an assumption
of any responsibility by Lessor of any kind, including (but not limited to) as
to their accuracy or sufficiency. Lessee shall be solely responsible for such
plans, specifications and the selection of materials. Lessee covenants and
agrees to indemnify Lessor and hold Lessor harmless against and from any and all
claims, costs, suits, damages and liability whatsoever arising out of or as a
result of any Alterations performed by Lessee or by Lessee’s contractors,
subcontractors, agents or employees, including reasonable attorneys fees for the
defense thereof.
10.7. All Alterations and any replacements therefor, whether temporary or
permanent in character, which are made by Lessee pursuant to the provisions of
this Section 10 (unless the same shall constitute Lessee’s Personalty pursuant
to the provisions of Section 19.1 below) shall be the property of Lessor
immediately upon the installation of the same and shall remain upon and be
surrendered with the Premises as a part thereof at the expiration of the Initial
Term or, if appropriate, the Renewal Term, without compensation to Lessee.
Notwithstanding the foregoing, at the expiration of the Initial Term or Renewal
Term (as appropriate) Lessor shall have the option to require Lessee, at
Lessee’s sole cost and expense, to restore the Premises to their condition prior
to the carrying out of such Alterations, ordinary wear and tear excepted,
provided that it is agreed and understood that this option of Lessor shall not
apply to Lessee’s Initial Work or Lessee’s Additional Work, and provided further
that Lessor shall only be permitted to require such restoration in the event
that Lessor made such a requirement an express condition of Lessor’s consent to
such Alterations at the time such consent was granted.

 

14



--------------------------------------------------------------------------------



 



11. DAMAGE AND DESTRUCTION.
11.1. In the event that the Building is damaged or destroyed by fire or other
casualty so that (i) more than one half (1/2) of the rentable square feet of the
Building is rendered untenantable, or (ii) Lessee reasonably determines that the
undamaged portion of the Building is not reasonably adequate for the conduct of
Lessee’s normal business operations, then Lessor or Lessee may elect to
terminate this Lease by written notice to the other, given within sixty
(60) days after the date of such damage or destruction. Any notice given
hereunder shall specify a date for the expiration of this Lease, upon which date
the Initial Term of the Renewal Term (as appropriate) shall expire and Lessee
shall quit, surrender and vacate the Premises, and this Lease shall thereupon be
rendered void and of no further effect, provided however that such expiration
shall be without prejudice to all rights, duties and obligations arising under
this Lease prior thereto, so that all Rent as equitably adjusted, shall be paid
up to the date of expiration, and any Rent paid by Lessee on account of any
period subsequent to such date, shall be promptly returned by Lessor to Lessee.
All insurance proceeds shall be the sole and absolute property of Lessor.
11.2. In the event that neither Lessor nor Lessee shall terminate this Lease
pursuant to Section 11.1 above following any such damage or destruction, or in
the event that less than one half (1/2) of the rentable square feet of the
Building is rendered untenantable, then as promptly as possible, but in any
event within one hundred twenty (120) days of the date on which Lessor obtains
the insurance proceeds attributable thereto (the “Restoration Commencement
Date”), Lessor shall repair and restore the Building to the condition the same
was in at the date hereof (or as near as possible thereto) provided that all
such repair and restoration shall be subject to the receipt by Lessor of
sufficient insurance proceeds, it being hereby agreed and understood that Lessor
shall not have any obligation to use any monies other than said insurance
proceeds for the purpose of such repair and restoration. It is further agreed
and understood that Lessor shall not be responsible for repair or restoration of
any Alterations made by Lessee or responsible for the replacement of Lessee’s
Personalty. In the event that any such repair or restoration is not completed
within one hundred twenty (120) days from the Restoration Commencement Date then
subject to any force majeure preventing the same, Lessee may elect to terminate
this Lease in the manner set out in Section 11.1 above. During any such repair
and restoration, until the same shall have been substantially completed, the
Rent payable hereunder shall be prorated, according to that proportion of the
Building which remains usable by Lessee for the conduct of Lessee’s normal
business operations.

 

15



--------------------------------------------------------------------------------



 



12. SIGNS.
12.1. Lessee shall have the right, at Lessee’s sole cost, to erect, install,
display and maintain in or upon the Premises, both exterior and interior signs
and lettering, provided that the design and location of the same shall be
subject to the reasonable approval of Lessor, to be granted or denied within
thirty (30) days of submission thereof to Lessor. Lessee’s current sign and
lettering are hereby expressly approved by Lessor.
13. UTILITIES.
13.1. Lessee shall procure for Lessee’s own account and shall pay the cost for
the use of all gas, electric, telephone, heat, air conditioning, sewer, water
and other utilities consumed in or at the Premises by Lessee during the Initial
Term or the Renewal Term. It is agreed and understood that Lessor shall not be
responsible for any interruption in service with respect to any of the
foregoing, unless caused by the willfulness or gross negligence of Lessor.
14. EMINENT DOMAIN.
14.1. Lessor and Lessee agree that should all or substantially all (meaning
ninety (90%) percent or more) of the Building and/or the Premises be taken
(which term when used herein shall include any conveyance made in avoidance or
settlement of condemnation or eminent domain proceedings) by any Governmental
Entity whether by eminent domain or condemnation proceeds (a “Taking”) then this
Lease shall cease and terminate as at the date of the Taking, and the Rent shall
be paid up to such date, and thereafter this Lease shall be null and void and of
no further effect.
14.2. Lessor and Lessee agree that in the event of a partial taking (a “Partial
Taking”) of the Premises which does not constitute a Taking under Section 14.1
above, where at least sixty (60%) percent of the Premises (which shall include
at least fifty (50%) percent of the Building) can be used (practicably and
legally) by Lessee for the same purposes as prior to the Partial Taking, this
Lease shall continue in effect as to that part of the Premises remaining after
such Partial Taking. In the event of a Partial Taking which does not fulfil the
foregoing criteria, then either party may, upon notice to the other, delivered
no later than sixty (60) days after the date on which Lessee shall have received
notice of such Partial Taking, terminate this Lease, as of the date of such
Partial Taking.
14.3. In the event of a Partial Taking which does not result in the termination
of this lease (for whatever reason) the amount of Rent payable during the
remainder of the Initial Term, or, if appropriate, the Renewal Term, shall be
prorated according to the square footage of the Building still usable by Lessee,
and Lessor shall, at Lessor’s expense (but only to the extent of the net award
or other compensation available to Lessor for the improvements taken or
conveyed, after deducting all expense in connection with obtaining the same)
make all necessary alterations (subject to applicable Laws) so as to constitute
the remaining portion of the Building a complete architectural unit, consistent
with the quality and character of the same at the date hereof, provided that
Lessor shall have no obligations with respect to any Alterations carried out by
Lessee, which shall be restored by Lessee, at Lessee’s expense.

 

16



--------------------------------------------------------------------------------



 



14.4. All awards and compensation for any Taking or Partial Taking shall be the
property of Lessor, and Lessee hereby assigns to Lessor all of Lessee’s right,
title and interest in and to any and all such awards and compensation,
including, without limitation, any award or compensation for the value of the
unexpired portion of the Initial Term or the Renewal Term (as appropriate).
Notwithstanding the foregoing, Lessee shall be entitled to claim, prove and
receive in the condemnation proceeding, such award or compensation as may be
allowed for Lessee’s trade fixtures and for the unamortized cost (if any) of
Lessee’s Personalty and for loss of business, goodwill, moving expenses,
depreciation or injury to and cost of removal of stock in trade and for the
unamortized cost of any Alterations made by Lessee, provided the same does not
reduce any award to or claim of Lessor.
14.5. Lessor shall deliver to Lessee prompt notice of any proposed Taking or
Partial Taking.
15. ASSIGNMENT AND SUBLETTING.
15.1. Lessee shall not be permitted to assign Lessee’s interest under this Lease
or any part thereof, provided, however, that a transfer of (i) a controlling
interest of the capital stock of Lessee or (ii) all or substantially all of the
assets of Lessee located at the Premises to a person or entity having a
consolidated net worth in excess of $4,000,000.00, shall not be considered an
“assignment” for the purposes of this Section 15.1 and shall not require
Lessor’s consent. Lessee shall not be permitted to mortgage or otherwise
encumber Lessee’s interest in the Premises, or any part thereof, without the
prior written consent of Lessor, which consent shall not be unreasonably
conditioned, withheld or delayed. Lessee may not sublet all or any part or parts
of the Premises without the prior written consent of Lessor. If Lessee shall
desire to sublet, Lessee shall first submit in writing to Lessor a notice
setting forth in reasonable detail:
(a) The identity and the address of the proposed subtenant (a “Proposed
Subtenant”);
(b) The nature and character of the business of the Proposed Subtenant and the
proposed use of the Premises by the Proposed Subtenant;
(c) Banking, financial and other credit information relating to the Proposed
Subtenant, reasonably sufficient to enable Lessor to determine the Proposed
Subtenant’s financial responsibilities; and
(d) The effective date of the proposed subletting.
Lessor shall only be able to take the foregoing factors into account for the
purpose of granting or withholding consent to proposed subletting, and Lessor
may not take into account the financial terms contained in any agreement made
between Lessee and a Proposed Subtenant with respect to any proposed subletting.
In the event that Lessor shall fail to respond to a proposed subletting within
twenty (20) days of notice by Lessee, Lessor shall be deemed to have approved
the same.

 

17



--------------------------------------------------------------------------------



 



15.2. Notwithstanding the provisions of Section 15.1 above, it is agreed and
understood that upon prior notification to Lessor, Lessee may sublet all or any
part of the Premises to any Affiliate.
16. LESSEE’S DEFAULT, REMEDIES.
16.1. The happening of either one of the following events (an “Event of
Default”), shall constitute a breach of this Lease on the part of Lessee:
(a) The failure of Lessee to pay any Rent due hereunder and the continued
failure to pay the same for seven (7) days or more after the due date thereof;
and
(b) Default by Lessee in the performance of any non-monetary obligation
hereunder, and the continuance of such default for thirty (30) days after Lessor
shall have given Lessee a notice specifying the nature of the same, provided,
however, that if the curing of any such default cannot reasonably be completed
within such thirty (30) day period, no Event of Default shall be deemed to have
occurred if Lessee promptly commences to cure and correct such default and
thereafter cures the same within a reasonable time, taking into account all
relevant circumstances.
16.2. Upon the happening of any Event of Default (a) Lessor, if Lessor shall so
elect, may collect such installment of Rent hereunder as and when the same
becomes due, or (b) Lessor or any other person by Lessor’s order may re-enter
the Premises without process of law and may either elect to terminate this
Lease, or not to terminate this Lease but terminate Lessee’s right to possession
and occupancy, and relet the Premises, or part or parts thereof, to any person,
firm or corporation, as the agent of Lessee, for whatever rent Lessor shall
obtain, applying the monies obtained from such re-letting first to the payment
of such reasonable expenses as Lessor may incur in the re-entering and
re-letting of the Premises, or part or parts thereof, including (but not limited
to) all necessary repair work, repossession costs, brokerage commissions, legal
expenses, attorneys fees and the collection of rent therefrom, and then to the
payment of the Rent due hereunder and the fulfillment of all other covenants of
Lessee. In the event of a surplus, Lessor shall pay such surplus monies to
Lessee. In the case of a deficiency, Lessee shall pay to Lessor an amount equal
to such deficiency each month, upon demand therefor.
16.3. After an Event of Default, the acceptance of Rent or failure to re-enter
by Lessor shall not be held to be a waiver of Lessor’s right to terminate this
Lease, and Lessor may re-enter and take possession of the Premises as if no Rent
had been accepted after an Event of Default. All of the remedies given to Lessor
in this Lease pursuant to an Event of Default by Lessor are in addition to all
other rights or remedies to which Lessor may be entitled at law or in equity.
All remedies shall be deemed cumulative and the election of one shall not be
deemed a waiver of any other or further rights or remedies.

 

18



--------------------------------------------------------------------------------



 



16.4. Notwithstanding any of the foregoing, it is agreed and understood that
Lessor shall use commercially reasonable efforts to re-let the Premises to one
or more tenants upon vacation thereof by Lessee, following an Event of Default,
in order to mitigate damages. Any such re-letting shall be on commercially
reasonable terms and conditions, but Lessor shall have full right and authority
to offer such rent-free periods or other such inducements as Lessor may
reasonably consider necessary or desirable.
16.5. Without prejudice to any of Lessor’s rights and remedies following an
Event of Default, as herein contained, or at law, in the event that Lessee shall
neglect or fail to perform or observe any of the non-monetary covenants on the
part of Lessee herein contained, or if Lessee shall fail to continue to
conclusion the action necessary to remedy such an Event of Default, with
diligence or dispatch, Lessor, at Lessor’s option may perform the same for the
account of Lessee and all reasonable costs and expenses paid by Lessor for such
purpose shall be paid by lessee within ten (10) Business Days after demand
therefor by Lessor, as Additional Rent hereunder.
16.6. In the event that any installment of Fixed Rent or any sum of Additional
Rent due hereunder is not paid by Lessee to Lessor upon the due date therefor
(taking into account any applicable grace period herein provided for) then
without prejudice to any and all of Lessor’s rights and remedies following such
default (whether herein contained or existing at law or in equity) it is agreed,
stipulated and understood that as Additional Rent hereunder, Lessee shall pay to
Lessor a penalty in the amount of five (5%) percent of the overdue amount, such
sum to be payable together with the overdue Fixed Rent or Additional Rent in
question.
17. WAIVER OF SUMMARY PROCESS.
17.1. Whenever this Lease shall terminate, either by lapse of time or by virtue
of any of the express stipulations herein, Lessee waives any rights Lessee may
have to the receipt of any notice to quit possession, pursuant to any relevant
Laws, now or hereafter existing.
18. HOLDING OVER.
18.1. In the event that Lessee shall (with or without the written consent of
Lessor endorsed hereon or upon any duplicate hereof) at any time holdover the
Premises beyond the Initial Term, or, if appropriate, the Renewal Term, Lessee
shall hold the Premises upon the same terms and conditions and under the same
stipulations and agreements as are in this Lease contained, except that each
monthly installment of rent payable shall be one hundred fifty (150%) percent of
the amount payable by Lessee immediately prior to any such holdover, and no
holding over by Lessee shall operate to renew this Lease, or shall create any
other type of tenancy whatsoever.

 

19



--------------------------------------------------------------------------------



 



19. LESSEE’S PERSONALTY.
19.1. All furniture, furnishings, trade fixtures, business machines,
communications equipment, movable partitions, and any other such property and
equipment supplied and owned by Lessee (“Lessee’s Personalty”) and installed or
used by Lessee at the Premises (whether or not attached thereto) shall remain
the property of Lessee, and shall promptly be removed upon the demand of Lessor
(or at Lessee’s election) upon the termination of the Initial Term or (if
appropriate) the Renewal Term (howsoever determined) and following such removal,
Lessee shall repair any damage caused thereby, provided that “damage” shall not
include damages as a result of diminution in value resulting from such removal.
20. NOTICE.
20.1. Any and all notices called for or required by any provision of this Lease
shall be delivered to the respective parties by certified mail, return receipt
requested, at the following address:

  (a)  
To Lessor:
       
M&M Realty
c/o Melvyn J. Powers
Commerce Park
P.O. Box 581
Danbury, Connecticut 06813
       
With a copy to:
       
John R. Ward, Esq.
Pullman & Comley
850 Main Street
P.O. Box 7006
Bridgeport, Connecticut 06601-7006
    (b)  
To Lessee:
       
Advanced Technology Materials, Inc.
Attention: Daniel P. Sharkey
7 Commerce Drive
Danbury, Connecticut 06810

     
With a copy to:
       
Stephen J. Geissler, Esq.
Shipman & Goodwin
1 American Row
Hartford, Connecticut 06103-2819

Such addresses may be changed by either party by notifying the other party in
the above stipulated manner.

 

20



--------------------------------------------------------------------------------



 



21. SECURITY DEPOSIT.
21.1. Lessee has heretofore deposited with Lessor the sum of THIRTY-EIGHT
THOUSAND ONE HUNDRED SEVENTY-TWO AND 75/100 ($38,172.75) DOLLARS as security for
the faithful performance and observance by Lessee of the terms and conditions of
this Lease (the “Security Deposit”). It is agreed that in the event Lessee
defaults which respect to any of the terms and conditions of this Lease,
including (but not limited to) the payment of Rent, Lessor may use, apply or
retain the whole or any part of the Security Deposit to the extent required for
the payment of any Rent or other sums owed by Lessee to Lessor hereunder,
including damages or deficiency accrued before or after summary proceedings or
other re-entry. In the event that Lessor shall so use any portion of the
Security Deposit, but shall elect not to terminate this Lease as a result of the
default in question, then Lessee shall promptly deliver to Lessor sufficient
funds to replenish the Security Deposit to said sum of $38,172.75. In the event
that Lessee shall fully and faithfully comply with all of the terms and
conditions of this Lease, the Security Deposit shall be returned to Lessee (or
so much thereof as shall not have been applied by Lessor under the provisions
hereof) upon demand following the expiration of the Initial Term (or Renewal
Term, if appropriate) and after delivery of vacant possession of the Premises to
Lessor. Lessor shall place the Security Deposit in a separate account and shall
not commingle the same with other funds of Lessor, provided that any and all
interest earned thereon shall be the sole and absolute property of Lessor. In
the event of a sale of the Premises, Lessor shall have the right to transfer the
Security Deposit to the purchaser thereof and Lessor shall thereupon be
automatically released by Lessee from all liability for the return of the same
without the necessity of further documentation.
22. BROKERAGE.
22.1. Lessor and Lessee represent and warrant, each to the other, that they
neither consulted nor negotiated with any broker or finder with respect to the
leasing of the Premises, and agree to indemnify and hold the other harmless from
any damages, costs and expenses suffered by the other by reason of any breach of
the foregoing representation. Lessor shall have no liability for brokerage
commissions arising out of any sublease or assignments by Lessee, and Lessee
shall and does hereby indemnify Lessor and holds Lessor harmless from any and
all liabilities for brokerage commissions arising out of any such sublease or
assignment.

 

21



--------------------------------------------------------------------------------



 



23. RENEWAL TERM.
23.1. Lessee shall have the option to lease the premises during the Renewal Term
upon the following terms and conditions:
(a) That at the time of the exercise of such right Lessee shall not be in
default in the performance of any of the terms, covenants or conditions herein
contained with respect to which notice of default has been given hereunder
(where required) and which has not been remedied within the applicable grace
period;
(b) That the Renewal Term shall be upon the same terms, covenants and conditions
as this Lease, except with respect to the amount of the Fixed Rent which shall
be that set out in Section 5.4 above;
(c) That Lessee shall exercise Lessee’s option hereunder by notifying Lessor of
Lessee’s election to exercise the same at least twelve (12) months prior to the
expiration of the Initial Term, so that upon the delivery of any such notice,
this Lease shall be deemed extended for the Renewal Term without execution of
any further instrument.
23.2. In addition to the Fixed Rent, Lessee shall continue to pay Additional
Rent throughout the Renewal Term in the manner provided for in Section 6.1
above.
24. END OF TERM.
24.1. At the expiration or sooner termination of the Initial Term or Renewal
Term (as appropriate) Lessee shall quit and surrender to Lessor the Premises,
broom clean and in good order and condition, ordinary wear and tear,
condemnation, damage by casualty and damage to be repaired by Lessor excepted
and together with any and all Alterations unless Lessor shall have instructed
Lessee to remove the same, assuming Lessor shall have the authority to do so
pursuant to the provisions of Section 10.7 above. Any Lessee’s Personalty
remaining on the Premises may, at the option of Lessor, be deemed to be
abandoned and thereafter may either be retained by Lessor as Lessor’s personal
property or be disposed of in such manner as Lessor may deem fit. Lessee shall
reimburse Lessor for any costs incurred by Lessor for the removal and/or storage
of Lessee’s Personalty.
25. WAIVER.
25.1. The failure of Lessor to insist upon strict performance of any of the
covenants or conditions of this Lease, shall not be construed as a waiver or
relinquishment of any such covenants or conditions, but the same shall be and
remain in full force and effect.

 

22



--------------------------------------------------------------------------------



 



26. SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE.
26.1. This Lease shall be subject and subordinate to the lien of any existing
mortgage covering the Premises, or any part thereof, and to any future mortgage,
provided that any such future mortgage (or a subordination, non-disturbance and
attornment agreement entered into for the benefit of Lessee from the holder
thereof) shall provide that the Fee Mortgagee holding such mortgage shall not be
entitled to terminate this Lease, or in any way disturb Lessee’s use and
enjoyment and will recognize Lessee’s rights contained in this Lease, where
Lessee is not then in default hereunder beyond any applicable grace period with
respect to such default. Lessor shall use reasonable efforts to obtain similar
non-disturbance agreements from any existing Fee Mortgagee.
26.2. Subject to the provisions of 26.1 above, Lessee agrees that Lessee shall
attorn to and recognize any foreclosing Fee Mortgagee or other such successor in
interest to Lessor, as Lessee’s landlord hereunder.
27. ESTOPPEL CERTIFICATE.
27.1. Within ten (10) days following any written request which either party may
make from time to time, the other party shall execute and deliver a statement,
certifying (i) the Commencement Date; (ii) the fact that this Lease is
unmodified and in full force and effect (or, if there have been modifications
hereto, that this Lease is in full force and effect, as modified, and stating
the date and nature of such modifications); (iii) the date to which the Rent has
been paid (iv) the fact that there are no current defaults under this Lease by
either Lessor or Lessee, except as specified in such statement, and (v) such
other matters reasonably requested. Lessor and Lessee intend, agree and
understand that any such statement delivered pursuant to this Section 27.1 may
be relied upon by any Fee Mortgagee, beneficiary, purchaser or prospective
purchaser, mortgagee or subtenant of the Premises or the Building or any
interest therein.
27.2. Either party’s failure to deliver any such statement within the period
specified, after receipt of notice, shall be conclusive upon such party that
this Lease is in full force and effect without modification, that there are no
uncured defaults by the requesting party and that not more than one (1) month’s
Rent has been paid in advance.
28. NOTICE OF LEASE.
28.1. Lessor and Lessee shall execute, in recordable form, a Notice of Lease
pursuant to Section 47-19 of the Connecticut General Statutes.

 

23



--------------------------------------------------------------------------------



 



29. DEFINITION OF LESSOR.
29.1. The term “Lessor” as used in this Lease, so far as covenants or
obligations on the part of Lessor are concerned, shall be limited to mean and
include only the owner or owners at the time in question of the fee title to the
Premises. In the event of any transfer, assignment or conveyance of such title
to a Person not Controlled by Lessor or related to Lessor, Lessor herein named
shall be automatically freed and relieved from and after the date of such
transfer, assignment or conveyance of all liability with respect to the
performance of any covenants or obligations on the part of Lessor contained in
this Lease thereafter to be performed (except as may be attributable to the
period preceding said conveyance, unless expressly assumed by the transferee of
any such interest) and, without further agreement, the transferee of such title
or interest shall be deemed to have assumed and agreed to observe and perform
any and all obligations of Lessor hereunder, during such transferee’s ownership
of the Premises. Lessor may, at any time during the Initial Term or the Renewal
Term (if appropriate), transfer Lessor’s interest in the Premises.
30. LIMITATION ON LIABILITY.
30.1. Except as herein expressly stated to the contrary, it is hereby understood
and agreed that neither Melvyn J. Powers nor Mary P. Powers shall have any
personal liability hereunder with respect to any of the covenants, conditions or
provisions of this Lease, and that in the event of a breach or default by Lessor
with respect to any of Lessor’s obligations hereunder, Lessee shall look solely
to the estate and property of Lessor (or either of them) in the Premises, for
the satisfaction of Lessee’s remedies, including the collection of a judgment
(or other judicial process) requiring the payment of money by Lessor, and no
other property or assets of Lessor shall be subject to levy, execution or other
enforcement procedure for the satisfaction thereof. The provisions of this
Section 30 shall apply only to the Lessor above named. The provisions are not
for the benefit of any insurance company or any other third party.
31. TERMS AND HEADINGS.
31.1. The words “Lessor” and “Lessee” as used herein shall include the plural as
well as the singular. Words used in either gender include the other genders. The
Section headings contained in this Lease are not a part of this Lease and shall
have no effect upon the construction or interpretation of any part of this
Lease.
32. INVALIDITY.
32.1. The invalidity of any provision of this Lease shall not be deemed to
impair or affect in any manner the validity, enforceability or effect of the
remainder of this Lease, to the extent such remainder may be given effect in the
absence of said invalid provision(s), and, in such event, all of the other
provisions of this Lease shall continue in full force and effect as if such
invalid provision had never been included herein.
33. LESSOR’S SIGNS.
33.1. Lessor may at any time place on or about the Premises (excluding the
Building) any “For Sale” signs, and at any time during the last one hundred
eighty (180) days of the Initial Term, or (if appropriate) the last one hundred
eighty (180) days of the Renewal Term, Lessor may place “For Lease” signs on or
about the Premises and/or the Building.

 

24



--------------------------------------------------------------------------------



 



34. QUIET ENJOYMENT.
34.1. Lessor hereby represents and warrants that Lessor owns fee simple title to
the Premises and has full authority to grant this Lease and that no other
person, firm or corporation need join in the execution of this Lease by Lessor
in order to make Lessor’s execution of this Lease complete or appropriate.
Lessor further covenants that Lessee, upon paying the Rent and faithfully
performing Lessee’s other obligations hereunder, shall peacefully and quietly
have, hold and enjoy the Premises throughout the Initial Term and the Renewal
Term (if appropriate) without hinderance, ejection or molestation by any person
claiming under Lessor, subject to the terms and provisions of this Lease.
35. LESSOR’S DEFAULT.
35.1. In the event Lessor shall fail to perform or observe any term, covenant,
or condition of Lessor hereunder after thirty (30) days written notice from
Lessee of such failure or, if such failure is not capable of being cured within
such thirty (30) day period and Lessor shall fail to commence to cure the same
within such thirty (30) day period and thereafter diligently pursue such cure to
completion within a reasonable time, then Lessee shall have the right (but not
the obligation) to perform such obligation and to charge the cost thereof to
Lessor, provided that Lessee shall have the right to perform such obligation
immediately and without notice in the case of an emergency or material
interference with Lessee’s ability to use the Premises. Lessee shall submit a
bill to Lessor for the reasonable cost of performing such work, which amount
shall be payable by Lessor within ten (10) days after receipt thereof. It is
agreed and understood that in no event shall Lessee be permitted to setoff any
such sum allegedly due to Lessee against the Rent reserve hereunder.
35.2. If Lessor rejects this Lease in bankruptcy, Lessee may, at Lessee’s
option, terminate this Lease. If Lessee elects to remain in possession after
such rejection by Lessor, the rights and remedies of the parties shall be
governed by the terms and conditions of this Lease.
36. ATTORNEY’S FEES.
36.1. In any proceeding which Lessor or Lessee may prosecute to enforce such
party’s rights hereunder, the unsuccessful party shall pay all costs incurred by
the prevailing party, including reasonable attorney’s fees. Prior to commencing
any proceeding, the parties shall each submit to the other a final offer of
settlement. The failure of a party (as plaintiff) to submit a settlement offer
shall be deemed a demand for all of the relief requested in such party’s
complaint and the failure of a party (as defendant) to submit a responding
settlement offer within ten (10) days after receipt of the settlement offer from
the plaintiff party shall be deemed a rejection of any relief for the benefit of
the plaintiff party. If the forum in which the proceeding is heard renders a
judgment at least as favorable to a party as such party’s settlement offer, then
such party shall be deemed the prevailing party for the purposes of this
Section 36.1.

 

25



--------------------------------------------------------------------------------



 



37. ACCORD AND SATISFACTION.
37.1. No payment by Lessee or receipt by Lessor of a lesser amount than the Rent
payment herein stipulated shall be deemed to be other than on account of the
Rent, nor shall any endorsement or statement on any check (or contained in any
letter accompanying any check) be deemed to constitute an accord and
satisfaction, and Lessor may accept any such payment of a lesser amount without
prejudice to Lessor’s right to recover the balance of the Rent or to pursue any
other remedy provided in this Lease, or available at law.
38. BINDING EFFECT.
38.1. This Lease shall inure to the benefit of Lessor and Lessee, and their
respective successors, heirs and assigns, as appropriate. Words importing the
singular number include the plural number and vice versa.
39. ENTIRE AGREEMENT AND GOVERNING LAW.
39.1. This Lease contains the entire agreement between Lessor and Lessee and all
prior negotiations and agreements are merged into this Lease. This Lease may not
be changed, modified, terminated or discharged, in whole or in part, nor any of
its provisions waived except by a written instrument which (i) expressly refers
to this Lease, and (ii) is executed by the party against whom enforcement of
such change, modification, termination, discharge or waiver is sought. All
Exhibits attached hereto or referred to herein form an integral part of this
Lease and are hereby incorporated by reference.
39.2. The laws of the State of Connecticut shall govern and control the
validity, interpretation, construction, performance and enforcement of this
Lease and shall apply to any disputes or controversies arising out of or
pertaining to this Lease.

 

26



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Lessor and Lessee have executed and delivered this Lease as
of the day and year first above written.
Signed, sealed and delivered in the presence of:

                  /s/ John R. Ward       /s/ Melvyn J. Powers                  
John R. Ward       Melvyn J. Powers    
[ILLEGIBLE]
               
 
                /s/ John R. Ward       /s/ Mary P. Powers                   John
R. Ward       Mary P. Powers    
[ILLEGIBLE]
               
 
                Witnessed By:       ADVANCED TECHNOLOGY MATERIALS, INC.
 
               
/s/ [ILLEGIBLE]
      By:   /s/ Daniel P. Sharkey                      
Notary Public
          Its: VP-CFO    
 
          Duly Authorized    
My Commission Expires
                                 
11-30-98
               

 

27



--------------------------------------------------------------------------------



 



EXHIBIT A
PREMISES
Two (2) certain pieces or parcels of land, together with the buildings thereon,
situate in the City of Danbury, County of Fairfield and State of Connecticut,
and bounded and described as follows:
FIRST PARCEL:
A certain piece or parcel of land, together with the buildings thereon, situate
in the City of Danbury, County of Fairfield and State of Connecticut, in
Beaverbrook District, on Commerce Drive, so-called, and bounded:

     
Southerly:
  by the Second Parcel, hereinafter described, a distance of 439 feet;
 
   
Easterly:
  by land now or formerly of the Estate of Catherine Simek, et al, a distance of
368.62 feet;
 
   
Northerly:
  by other land of Commerce Park, Incorporated, a distance of 503 feet; and
 
   
Westerly:
  by Commerce Drive and other land of Commerce Park, Incorporated, a distance of
475 feet, being shown and designated as “Parcel 3” on map entitled: “Map Showing
Development of Commerce Park, Eagle Road, Beaver Brook District, Danbury,
Conn.”, Scale 1” = 100’ dated March 2, 1964, Certified Substantially Correct by
Douglas Watson, P.E. & L.S. and on file in the Office of the Danbury Town Clerk
as Map No. 3469 to which reference may be had.

 

 



--------------------------------------------------------------------------------



 



SECOND PARCEL:
A certain piece or parcel of land situate in the City of Danbury, County of
Fairfield and State of Connecticut, commencing at the Southwesterly corner of
the First Parcel hereinbefore described, and proceeding South 86° 05’ East, a
distance of 439 feet along a stonewall to a point which is the Southeasterly
corner of the aforementioned “Parcel 3” thence turning, and proceeding in a
Southerly direction, a distance of 25 feet to a point; thence turning and
proceeding in a Westerly direction, a distance of 425 feet, more or less, to
extension of Commerce Drive as shown on said Map; thence turning and proceeding
Northerly, a distance of 75 feet, more or less, along the Easterly side of
Commerce Drive to the point or place of beginning.
Said premises being bounded:

     
Northerly:
  by First Parcel above described;  
Easterly
   
Southerly
   
and Westerly:
  by land now or formerly of Seymour R. Powers.

Together with the right to pass and repass, for all purposes, over the roadway
known as Commerce Drive as shown on said Map No. 3469 and together with the
right to pass and repass for all purposes over other land within said Commerce
Park, located along the westerly boundary of the First Parcel above described.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
LESSOR’S WORK

1.  
Repair and replace ceiling overhang on the outside office area.
  2.  
Remove the four concrete pads within the back fenced area at the rear of the
Building. Regrade and landscape with suitable topsoil and grass and plantings.
Prior to landscaping, Lessor shall provide plans and specifications to Lessee
for its written consent thereto, which consent shall not be unreasonably
withheld or delayed.
  3.  
Reface the front exterior of the Building with “drivit”. Install new metal
spandrels and install new one-inch thermal tinted glass to upgrade entire front
of the Building. Prior to construction, Lessor shall provide plans and
specifications to Lessee for its written consent thereto, which consent shall
not be unreaasonably withheld or delayed.
  4.  
Replace the roof of the Building with a new roof of such quality as shall be
acceptable to Lessee (exercising reasonable discretion) which shall include:

  (a)  
Mechanically fastened R12.50 polyisocyanurate roof insulation;
    (b)  
5” perlite overlayment prior to installation of a 4-ply smooth surface
fiberglass and asphalt roof;
    (c)  
New cant strip and composition base flashings at all intersecting walls and
penetrations;
    (d)  
Copper pitch boxes and new expansion joints where necessary;
    (e)  
Staging and rigging to OSHA approval level;
    (f)  
New baked enamel finish aluminum gravel stop at the perimeter walls; and
    (g)  
Steel deck replacement where necessary.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
LESSEE’S INITIAL WORK
Lessee shall remove and dispose of the following HVAC equipment:

                      Item   Quantity   Unit   Description   Location
 
                   
(i)
    1     Ea.   100 Ton Cooling Tower   Center Building Roof
(ii)
    1     Ea.   250 Ton Cooling Tower   South West Roof
(iii)
    1     Ea.   250 Ton Chiller   Mechanical Room South
(iv)
    1     Ea   AHU   South West Roof
(v)
    1     Ea.   15 Ton DX Cond.   North West Roof
(vi)
    1     Lot   Misc. Exhaust Fans   Center Building Roof

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
LESSEE’S ADDITIONAL WORK

1.  
Lessee will remove and dispose of the following items:

                      Item   Quantity   Unit   Description   Location
 
                   
(i)
    3     Ea.   20 T DX Cond.   Upper Roof Office Area
(ii)
    1     Ea.   20 T DX Cond.   Cafeteria Center East, Roof
(iii)
    1     Ea.   20 T DX Cond.   Administration Area, Roof
(iv)
    2     Ea   25 T DX Cond.   Novapure Office Area NE
(v)
    1     Ea.   40 T CHW-AHU   Novapure Lab Area NW
(vi)
    1     Ea   15 T DX Cond.   Novapure Plant North
(vii)
    1     Ea.   20 T DX Cond.   Novapure Shiving Area NW
(viii)
    1     Ea.   15 T DX Cond   Novapure Shiving Area NW
(ix)
    2     Ea.   30 T DX Cond.   Reagents Lab West
(x)
    1     Ea.   20 T DX Cond.   Clean Room Make-up Air West
(xi)
    2     Ea.   30 T DX Cond.   Clean Room Make-up Air, West
(xii)
    3     Ea.   20 T DX Cond.   Clean Room Recirc. Unit, Mid Center
(xiii)
    1     Ea.   30 T DX Cond.   PC Lab Roof
(xiv)
    1     Ea.   125 T Chiller   Outside Yard West
(xv)
    1     Ea.   80 T CHW AHU   Fibers & Millipore Roof
(xvi)
    2     Ea.   60 T Trane Chillers   North on Ground
(xvii)
    1     Ea.   60 T DX AHU   Clean Room Make-up Air, West Mid Roof
(xviii)
    1     Ea.   60 T DX AHU   Inside Building

2.  
Lessee will remove all existing wiring, duct work and piping from within the
Building and shall repair and restore any damage occasioned thereby (including
in particular, any roof penetrations), which work shall include in particular
(but without limitation) removal of all such items from within the existing
seven laboratories and the existing clean room.
  3.  
Lessee shall remove wiring, duct work and piping or other systems (mechanical or
electrical) associated with any of the equipment listed under Paragraph 1 above
and/or associated with any of the equipment listed under Exhibit C.
  4.  
If Lessor shall so require, Lessee will remove any alterations carried out by
Lessee for which Lessor’s consent was not required or sought and shall repair
and restore any damage occasioned thereby.
  5.  
Lessee will install or leave in place an adequate HVAC system or systems,
serving the entire Building (for normal office use), to the reasonable
satisfaction of Lessor.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
TRI-PARTITE AGREEMENT
THIS TRI-PARTITE AGREEMENT (this “Agreement”) is made as of the 23rd day of
December, 1994 by and among MELVYN J. POWERS and MARY P. POWERS, individuals
d/b/a M & M REALTY, with an office address at 7 Finance Drive, Danbury,
Connecticut 06810 (the “Powers”), NATIONAL SEMICONDUCTOR CORPORATION (“NSC”), a
corporation organized and existing under the laws of the State of Delaware, with
a principal address at 2900 Semiconductor Drive, M/S 16-160, Santa Clara,
California, 95052-8090 and ADVANCED TECHNOLOGY MATERIALS, INC., a corporation
organized and existing under the laws of the State of Delaware with an office
address at 7 Commerce Drive, Danbury, Connecticut 06810 (“ATM”).
BACKGROUND
Pursuant to a Lease Agreement (the “Lease”) dated December 4, 1979, Commerce
Park, Incorporated leased to NSC those premises known as 7 Commerce Drive,
Danbury, Connecticut as therein more particularly described (the “Premises”) for
a term due to expire on August 31, 1995. As of August 1, 1990 NSC sublet the
Premises to ATM for the remainder of the Lease (the “Sublease”) and together
with the Sublease, ATM and NSC entered into a side letter agreement (the “Side
Letter”) pursuant to which Side Letter (inter alia) NSC agreed to pay to ATM the
sum of One Million ($1,000,000) Dollars (the “Restoration Sum”) in the event
that ATM subsequently entered into a lease of the premises with the Powers
(being the current landlord pursuant to the Lease) or purchased the same. On the
23rd day of December, 1994, ATM entered into a lease with the Powers which lease
(the “New Lease”) is to commence upon the expiration of the Lease. Pursuant to
the terms and conditions of the New Lease, it has been agreed between ATM and
the Powers that the Restoration Sum shall become the property of the Powers in
consideration of the work to be performed by the Powers.
NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, it is agreed by and among the Powers, NSC and ATM as follows:

1.  
In accordance with NSC’s obligation pursuant to the Side Letter, NSC, at the
direction of ATM and the Powers, hereby unconditionally releases and delivers
the Restoration Sum to the law firm of Pullman & Comley as the “Escrowee”
pursuant to the provisions contained in that certain “Escrow Agreement” dated
December 23, 1994, and made by and among the Powers, ATM and Escrowee, a copy of
which Escrow Agreement is attached as Exhibit F to the New Lease. Escrowee shall
retain $750,000.00 of the Restoration Sum representing the “Escrow Sum” pursuant
to the Escrow Agreement and shall immediately deliver the remaining $250,000.00
to the Powers, which sum shall be the sole and absolute property of the Powers,
regardless of any contrary provisions contained in the Side Letter with respect
to the obligations of ATM.

 

 



--------------------------------------------------------------------------------



 



2.  
NSC and ATM hereby expressly acknowledge, stipulate and agree that the terms and
conditions of the New Lease and any and all auxiliary documentation contemplated
thereby and made thereunder including (without limitation) this Agreement shall
supersede in all respects the terms and conditions of the Side Letter, so that
subject to receiving the Release referred to in Paragraph 3 below, NSC has no
further interest in the Restoration Sum and ATM and the Powers are free to
dispose of the same in such manner as agreed pursuant to the terms and
conditions of the New Lease.
  3.  
Following Escrowee’s receipt (in immediately available funds) of the Restoration
Sum, the Powers agree to release NSC from NSC’s restoration obligations pursuant
to the Lease, in the form attached hereto as Schedule A and made a part hereof.
  4.  
This Agreement is made under and shall be construed in accordance with the laws
of the State of Connecticut.

IN WITNESS WHEREOF, the Powers, NSC and ATM have executed this Agreement as of
the day and year first above written.

                            Melvyn J. Powers    
 
                          Mary P. Powers    
 
                NATIONAL SEMICONDUCTOR CORPORATION    
 
           
 
  By:        
 
     
 
   
 
      Its    
 
                ADVANCED TECHNOLOGY MATERIALS, INC.    
 
           
 
  By:        
 
           
 
      Its    

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
RELEASE
TO ALL PEOPLE TO WHOM THESE PRESENTS SHALL COME, GREETING:
KNOW YE, that MELVYN J. POWERS AND MARY P. POWERS, individuals d/b/a M & M
REALTY, with an office address at 7 Finance Drive, Danbury, Connecticut 06810
(together the “Releasor”), for good and valuable consideration to them in hand
presented on behalf of NATIONAL SEMICONDUCTOR CORPORATION, a corporation
organized and existing under the laws of the State of Delaware, with a principal
address at 2900 Semiconductor Drive, M/S 16-160, Santa Clara, California
95052-8090 (the “Releasee”), the receipt of which is hereby acknowledged, have
remised, released, and forever discharged, and by these presents do for their
heirs, representatives, successors and assigns, remise, release and forever
discharge Releasee and Releasee’s successors and assigns, of and from all manner
of action and actions, cause and causes of action, suits, debts, dues, sums of
money, accounts, reckonings, bonds, bills, covenants, rights, privileges,
contracts, controversies, agreements, guarantees, endorsements, promises,
damages, judgments, executions, claims and demands whatsoever which Releasor
would otherwise have with respect to Releasee’s obligation to restore those
premises known as 7 Commerce Drive, Danbury, Connecticut 06810 (the “Premises”)
pursuant to that certain Lease Agreement dated December 4, 1979, with respect to
the Premises made by and between Commerce Park, Incorporated, and Releasee (the
“Lease”) upon the expiration of the Lease.
IT IS AGREED, STIPULATED AND UNDERSTOOD by and between Releasee and Releasor
that this Release is expressly limited to said obligation to restore and shall
not be construed as extending to any other obligation (now or hereafter
existing) of Releasee to Releasor, whether contained in the Lease or existing at
law or in equity or otherwise, and in particular (but without prejudice to the
generality of the foregoing) it is agreed and understood that Releasee’s
obligations with respect to the payment of rent contained in the Lease shall not
be in any way affected hereby and that this Release shall have no effect
whatsoever with respect to any and all liabilities or obligations of Releasee to
Releasor concerning any environmental condition at the Premises, including
(without limitation) Releasee’s responsibility to carry out (or have carried
out) any governmentally mandated cleanup of any environmental condition arising
at the Premises during the term of the Lease, which responsibility is hereby
expressly acknowledged by Releasee.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Releasor and Releasee have executed this Release as of the
day of                     , 1994.
Signed, sealed and delivered in presence of:

                                            Melvyn J. Powers
 
               
 
                                          Mary P. Powers
 
               
 
                            NATIONAL SEMICONDUCTOR CORPORATION
 
               
 
          By:    
 
               
 
               
 
               

                 
STATE OF CONNECTICUT
    )          
 
    )     ss:    
COUNTY OF FAIRFIELD
    )          

On this the                      day of December, 1994, before me,
                                         the undersigned officer, personally
appeared Melvyn J. Powers, known to me (or satisfactorily proven) to be the
person whose name is subscribed to the within instrument and acknowledged that
he executed the same for the purposes therein contained.
IN WITNESS WHEREOF, I hereunto set my hand.

             
 
           
 
          Commissioner of the Superior Court
 
          Notary Public
 
           
 
          My Commission Expires:

                 
STATE OF CONNECTICUT
    )      
 
    )     ss:
COUNTY OF FAIRFIELD
    )      

On this the                      day of December, 1994, before me,
                                         the undersigned officer, personally
appeared Mary P. Powers, known to me (or satisfactorily proven) to be the person
whose name is subscribed to the within instrument and acknowledged that she
executed the same for the purposes therein contained.

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, I hereunto set my hand.

             
 
           
 
          Commissioner of the Superior Court
 
          Notary Public
 
           
 
          My Commission Expires:

                 
STATE OF CONNECTICUT
    )      
 
    )     ss:
COUNTY OF FAIRFIELD
    )      

On this the                      day of December, 1994, before me,
                                         the undersigned officer, personally
appeared                                                             , who
acknowledged himself to be the
                                                             of National
Semiconductor Corporation, a corporation, and that he as such officer, being
duly authorized so to do, executed the foregoing instrument for the purposes
therein contained by signing the name of the corporation by himself as such
officer.
IN WITNESS WHEREOF, I hereunto set my hand.

     
 
   
 
  Commissioner of the Superior Court
 
  Notary Public
 
   
 
  My Commission Expires:

 

3



--------------------------------------------------------------------------------



 



EXHIBIT F
ESCROW AGREEMENT
This ESCROW AGREEMENT (this “Agreement”) is made this 23rd day of December,
1994, by and among MELVYN J. POWERS and MARY P. POWERS, individuals d/b/a M & M
REALTY with an office address at 7 Finance Drive, Danbury, Connecticut 06810
(“Lessor”), ADVANCED TECHNOLOGY MATERIALS, INC., a corporation organized and
existing under the laws of the State of Delaware, with an office address at 7
Commerce Drive, Danbury, Connecticut 06810 (“Lessee”) and PULLMAN & COMLEY, a
general partnership having an office and place of business at 850 Main Street,
Bridgeport, Connecticut 06604 (“Escrowee”).
BACKGROUND:
As of even date herewith, Lessor and Lessee have entered into an Agreement of
Lease (the “Lease”) with respect to those premises known as 7 Commerce Drive,
Danbury, Connecticut (the “Premises”). Pursuant to the Lease, Lessor has agreed
to carry out “Lessor’s Work” at the Premises (as therein more particularly
defined), and in connection with the Lessor’s Work, it has been agreed that the
sum of $750,000.00 shall be put in escrow with the Escrowee (the “Escrow Sum”),
which Escrow Sum is to be used to fund the performance of Lessor’s Work.

 





--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained in the Lease and contained herein, Lessor, Lessee and Escrowee agree
as follows:
1. Pursuant to the provisions of the Tri-Partite Agreement made of even date
herewith by and among Lessor, Lessee and National Semiconductor Corporation,
immediately upon Escrowee’s receipt of the “Restoration Sum” (as defined in
Section 2.5 of the Lease), Escrowee shall promptly deposit the Escrow Sum in a
money market account (or money market accounts) in Escrowee’s name as escrow
agent for Lessor and Lessee at a Connecticut banking corporation (or banking
corporations) of Escrowee’s choice, provided that the same shall be acceptable
to both Lessor and Lessee (exercising reasonable discretion). In the event that
the Restoration Sum is not delivered to Escrowee by February 15, 1995, then
subject to any further express written agreement between all of the parties
hereto, this Agreement shall thereafter be null and void and of no further
effect, so that no party shall have any further rights, duties, liabilities or
obligations hereunder.
2. (a) With respect to each individual item of Lessor’s Work as numbered 1
through 4 on Exhibit B to the Lease (an “Item”), at such time as Lessor shall
have substantially completed thirty-five (35%) percent thereof, Lessor shall
deliver a bill therefor (together with such breakdown thereof as Lessee shall
reasonably require), and, if Lessee shall approve the same, Lessor and Lessee
shall give joint notice to Escrowee to pay the agreed amount to Lessor out of
the Escrow Sum, subject to a retainage of ten (10%) percent. With respect to
each Item, at such time as Lessor shall have substantially completed seventy
(70%) percent thereof, Lessor shall deliver a bill therefor (together with such
breakdown thereof as Lessee shall reasonably require) and, if Lessee shall
approve the same, Lessor and Lessee shall give joint notice to Escrowee to pay
the agreed amount to Lessor out of the Escrow Sum, subject to a retainage of ten
(10%) percent. With respect to each Item, at such time as Lessor shall have
substantially completed one hundred (100%) percent thereof, Lessor shall deliver
a bill therefor (together with such breakdown thereof as Lessee shall reasonably
require) and, if Lessee shall approve the same, Lessor and Lessee shall give
joint notice to Escrowee to pay the agreed amount to Lessor out of the Escrow
Sum, subject to a retainage of ten (10%) percent. Following “punchlist” work (if
any) with respect to any Item, Lessor and Lessee shall give joint notice to
Escrowee to pay to Lessor the appropriate retainages with respect to the Item in
question.

 





--------------------------------------------------------------------------------



 



(b) In the event of any dispute which Lessor and Lessee are unable to settle in
a mutually acceptable manner, then Lessor and Lessee shall jointly appoint an
independent, disinterested architect (the “Arbitrator”) who shall informally
arbitrate as to whether the work in question has been substantially completed in
accordance with the terms of the Lease, and/or the proper cost thereof or
whether “punchlist” work has been completed (as appropriate) and the decision of
the Arbitrator shall be final and binding upon the parties. Lessor and Lessee
shall share equally in the Arbitrator’s fees, regardless of the outcome of such
arbitration. In the event that Lessor and Lessee are unable to agree upon the
identity of the Arbitrator, then the dispute shall be referred to arbitration in
accordance with the rules of the American Arbitration Association.
3. Upon completion of Lessor’s Work, including any “punchlist” work (as jointly
certified in writing by Lessor and Lessee) Escrowee shall pay any remaining part
of the Escrow Sum, together with all interest earned thereon to Lessor, all of
which monies shall be the sole and absolute property of Lessor.

 





--------------------------------------------------------------------------------



 



4. In the event that Escrowee shall receive from either party any demand or
request for a payment out of the Escrow Sum in a form or manner inconsistent
with the procedures herein contained (an “Invalid Request”) then Escrowee shall
not make any payment with respect thereto, but shall notify the other party of
Escrowee’s receipt of the same. Thereafter, Escrowee shall not make any payment
pursuant to such Invalid Request unless subsequently instructed to do so in
writing by Lessor and Lessee, or until such a disbursement from the Escrow Sum
is directed by a final judgment or order of a court of competent jurisdiction,
which judgment or order (in the opinion of counsel to Escrowee) is final and
binding on Escrowee, Lessor and Lessee, and is not subject to further appeal. In
either of such events, Escrowee shall make a disbursement from the Escrow Sum in
accordance with such instruction or such final judgment or order as the case may
be. Escrowee shall not become liable for any refusal to deliver any part of the
Escrow Sum in accordance with this Paragraph 4, and furthermore, Escrowee shall
have the right at any time to pay the Escrow Sum, or any part thereof, into any
court of competent jurisdiction in Fairfield County, Connecticut (by way of
interpleader proceedings), for payment to the appropriate party, whereupon
Escrowee’s obligations with respect to the Escrow Sum, or with respect to such
part thereof as shall have been paid into such court, shall terminate.
5. Escrowee shall be under no obligation to release any information concerning
the Escrow Sum, except upon receipt of a written request by either Lessor or
Lessee or their authorized representatives.
6. All disbursements of the Escrow Sum shall be made by Escrowee’s check or by
wire transfer.
7. As a controlling part of the consideration for the acceptance of its
responsibilities hereunder, it is agreed and understood that Escrowee shall not
be liable for any acts or omissions done in good faith, nor liable for any
claims, demands, losses or damages made, claimed or suffered by any party
hereto, except as such may arise through or because of Escrowee’s willful
misconduct or gross negligence. Lessor and Lessee hereby agree to indemnify and
hold Escrowee harmless against any and all losses, claims, damages, liabilities
and expenses, including, without limitation, costs of investigation and counsel
fees which may be imposed upon Escrowee or incurred by Escrowee in connection
with the performance of Escrowee’s duties hereunder and/or any disputes or
litigation arising hereunder. Lessor and Lessee shall share equally Escrowee’s
reasonable fee in administering the Escrow Sum and otherwise performing
Escrowee’s obligations hereunder.

 





--------------------------------------------------------------------------------



 



8. All notices, requests, demands, elections, concerns, approvals, and other
communications made hereunder (a “Notice”) must be in writing and addressed to
the parties as follows:
If to Lessor or to Lessee:
In accordance with the provisions contained in Section 20 of the Lease.
If to Escrowee:
John R. Ward, Esq.
Pullman & Comley
850 Main Street
Bridgeport, Connecticut 06604
Any Notice required or permitted to be given or to made hereunder shall be
deemed duly given or made only if delivered in accordance with the provisions
contained in Section 20 of the Lease.
9. Lessor and Lessee shall furnish Escrowee with their respective taxpayer
identification numbers to enable Escrowee to file appropriate income tax
information returns with respect to any interest or other income from the Escrow
Sum.

 





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Lessor, Lessee and Escrowee have executed this Agreement as
of the day and year first above written.

            LESSORS:           M&M REALTY             Melvyn J. Powers         
        Mary J. Powers            LESSEE:           ADVANCED TECHNOLOGY
MATERIALS, INC.
      By:           Its              PULLMAN & COMLEY
      By:           John R. Ward        Duly Authorized   

 

